DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,889,201. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are directed to the production of the alcoholic beverage concentrate by performing first fermentation, then removing alcohol and aromatics from the fermented solution, further fermenting de-alcoholized solution.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,487,743. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are directed to the production of the alcoholic beverage concentrate by performing first fermentation, then removing alcohol and aromatics from the fermented solution, further fermenting de-alcoholized solution.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,868,929. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are directed to the production of the alcoholic beverage concentrate by performing first fermentation, then removing alcohol and aromatics from the fermented solution, further fermenting de-alcoholized solution.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,655,094. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are directed to the production of the alcoholic beverage concentrate by performing first fermentation, then removing alcohol and aromatics from the fermented solution, further fermenting de-alcoholized solution.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11180722.. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are directed to the production of the alcoholic beverage concentrate by performing first fermentation, then removing alcohol and aromatics from the fermented solution, further fermenting de-alcoholized solution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “creating a distilled wort, wherein creating the distilled wort comprises removing an initial portion of alcohol and an initial portion of water from the fermented wort solution”. 
Claim 2 depends form claim 1 and recites “[t]he method of claim 1, wherein removing the initial portion of alcohol and the initial portion of water from the fermented wort solution comprises using reverse osmosis” .
Hence, claim 1 states that removal of initial portion of alcohol and the initial portion of water from the fermented wort solution is performed by distillation. Claim 2 does not further limit claim 1 and recites a different method of removing the initial portion of alcohol and the initial portion of water from the fermented wort solution using reverse osmosis.
It is not clear if both processes of distillation and  reverse osmosis are involved in the removal of water and alcohol or there is some other interpretation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thijssen (US 4,265,920) in view of Tokuda et al (US 2008/0063749).
In regard to claims 1 and 13, Thijssen discloses a process for the concentration of aqueous alcoholic beverage solutions, containing in addition to nonvolatile components, alcohol and small amounts of volatile aroma components by the selective removal of water, comprising the following steps: 
   (a) a first step in which substantially all of the alcohol and the more volatile aroma components are separated by a process of distillation at strongly reduced pressure, from the bulk of the aqueous solution and in which the vapors containing alcohol and more volatile aroma components obtained by said distillation process are condensed in a condenser, 
   (b) a second step in which the aqueous solution obtained in step (a), is concentrated by removing water in a process of freeze concentration while retaining in the solution the aroma components remaining from step a), and 
   (c) a third step in which the condensate containing alcohol and more volatile aroma components obtained in step (a), is mixed with the concentrate obtained in step (b) (Claim 1, col 3 lines 15-40).
Thijssen is silent as to the reestablishing the fermentation process in the fermented wort by adding suitable amounts of fermentation ingredients and yeast.  
Tokuda et al discloses the following:
[0020] Four point three liters of water were added to 1 kilogram of honey, to which 260 grams of rice koji for shochu (white koji) and 15 grams of sake yeast (on a dry basis) were then added for the primary fermentation at 15.degree. C. to 30.degree. C. for 3 to 8 days. 
[0021] This primary fermentation brought the residual sugar content of the liquor down to 1% or less, and kept the proof to 10% or less as well. 
[0022] Then, a further 1.2 kilograms of honey were added to the liquor which was then subjected to the secondary fermentation at 15.degree. C. to 30.degree. C. for 5 to 12 days. 
[0023] And when the proof built up to 13% or higher, solid matters were separated off, and the liquor was filtered and refined to obtain the end mead. 
[0024] The obtained mead was found to have a dry taste with decreased sugar contents, and be drinkable even at the table just like a dry white wine. 
[0025] In the invention, two fermentation runs are carried out for the following reasons. The growth of yeast fungi is susceptible of being restricted by the proof too; only one single fermentation run requires high initial sugar contents and so plenty of fermentation is unlikely. 

Therefore, Tokuda et al discloses re-using of fermentation media by addition of suitable fermentation materials in order to further produce alcoholic during the step of the subsequent fermentation. One of ordinary skill in the art would have been motivated to modify Thijssen and to employ the step of the subsequent fermentation in order to re-use the existing fermentation media and to further produce alcohol that could be also included in the final concentrate product. One of ordinary skill in the art would have been motivated to do so, since recycling of the fermentation media by the addition of the fermenting materials and further production of alcohol has been known in the art as shown by Tokuda et al.
Thijssen discloses “[t]he total concentrate reconstituted to the original concentration by dilution with water had an odour and taste that could hardly be distinguished from those of a sample of the original feed” (Col. 5 lines 18-20).
It is further noted that one of ordinary skill in the art would have been motivated to use any known distillation technique and equipment in order to achieve desired result of aroma and alcoholic fraction stripping.
Thijssen discloses freeze concentration as a method of water removal. One of ordinary skill in the art would have been motivated to use any known method of water removal based on the existing production line, equipment involved, etc. One of ordinary skill in the art would have been motivated to do so since evaporation and freeze concentration are well known alternative method of water removal, therefore, to substitute one water removal method with another water removal method for the same function and purpose would have been obvious.
It is noted that additional of various flavoring materials to the alcoholic beverage was a well-established practice in the art. Hence one of ordinary skill in the art would have been motivated to modify Thijssen and to further include any desired flavoring substances that would further improve organoleptic profile of the final alcoholic beverage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791